         Case 1:20-cv-10736-KPF Document 8 Filed 12/29/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STRIKE 3 HOLDINGS, LLC,

                           Plaintiff,
                                                      20 Civ. 10736 (KPF)
                    -v.-
                                                            ORDER
JOHN DOE,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      The complaint in this matter was filed on December20, 2020. (Dkt. #1).

The Court is in receipt of Plaintiff’s December 28, 2020 motion for leave to

serve a third party subpoena (Dkt. #6), and Plaintiff’s supporting memorandum

of law and declarations (Dkt. #7). Plaintiff’s motion seeks leave to serve a

third-party subpoena on Defendant John Doe’s Internet Service Provider,

Verizon Fios (the “ISP”), in advance of a Federal Rule of Civil Procedure 26(f)

conference.

      The Court concludes that Plaintiff has satisfied the requirements for

leave to serve a third-party subpoena on an expedited basis. (See Dkt. #7 (“Pl.

Mem.”) at 5-9). In particular, the Court is satisfied that, without this discovery,

Plaintiff will not be able to ascertain the identity of John Doe or to effect service

on him. Absent a court-ordered subpoena, the ISP, which qualifies as a “cable

operator” for purposes of 47 U.S.C. § 522(5), is effectively prohibited by 47

U.S.C. § 551(c) from disclosing John Doe’s identity to Plaintiff. See Digital Sin,

Inc. v. Does 1-176, 279 F.R.D. 239, 241-42 (S.D.N.Y. 2012) (“Indeed, in all of

the opinions and rulings in similar cases around the country, the Court has
         Case 1:20-cv-10736-KPF Document 8 Filed 12/29/20 Page 2 of 7




found no indication that the plaintiffs have any reasonable alternative to these

subpoenas to obtain the identities of the alleged infringers.”). Accordingly,

Plaintiff’s motion for leave to file a third-party subpoena on the ISP in order to

obtain Defendant’s name and address is GRANTED. Plaintiff is not permitted

to subpoena the ISP for Defendant’s email address or telephone number.

      The Court also concludes that there are substantial concerns related to

Defendant’s privacy given both the nature of the copyrighted material at issue

and the risk of a false identification by Defendant’s ISP. See Digital Sin, Inc. v.

Does 1-27, No. 12 Civ. 3873 (JMF), 2012 WL 2036035, at *3 (S.D.N.Y. June 6,

2012); Malibu Media, LLC v. Does 1-5, No. 12 Civ. 2950 (JPO), 2012 WL

2001968, at *1-2 (S.D.N.Y. June 1, 2012).

      Plaintiff does not oppose allowing Defendant to proceed anonymously.

(Pl. Mem. 9). Accordingly, it is ORDERED that Defendant may proceed

anonymously as John Doe unless and until the Court orders otherwise. In

addition, Plaintiff states in its memorandum that it has a policy of not seeking

settlements unless initiated by a defendant or a defendant’s counsel, and does

not send demand letter. (Id. at 3). It is therefore further ORDERED that

Plaintiff shall not initiate settlement discussions or send any demand letter to

Defendant. Nevertheless, if Defendant initiates such discussions, Plaintiff is

permitted to participate therein and to settle the case.

      It is further ORDERED that the ISP shall have 60 days, from the date of

service of the Rule 45 subpoena upon it, to serve upon Defendant a copy of the

subpoena, a copy of this Order, and a copy of the “Notice to Defendant,”


                                          2
         Case 1:20-cv-10736-KPF Document 8 Filed 12/29/20 Page 3 of 7




attached hereto as Exhibit A. The Order should be attached to the “Notice to

Defendant” such that the “Notice to Defendant” is the first page of the materials

enclosed with the subpoena. The ISP may serve Defendant using any

reasonable means, including written notice sent to his or her last known

address, transmitted either by first class mail or via overnight service.

      It is further ORDERED that Defendant shall have 60 days from the date

of service of the Rule 45 subpoena and this Order upon him to file any motions

with this Court contesting the subpoena (including a motion to quash or

modify the subpoena). The ISP may not turn over Defendant’s identifying

information to Plaintiff before the expiration of this 60-day period.

Additionally, if Defendant or the ISP files a motion to quash or modify the

subpoena, the ISP may not turn over any information to Plaintiff until the

issues have been addressed and the Court issues an order instructing the ISP

to resume in turning over the requested discovery.

      It is further ORDERED that the subpoenaed entity shall preserve any

subpoenaed information pending the resolution of any timely filed motion to

quash.

      It is further ORDERED that the ISP receiving a subpoena pursuant to

this Order shall confer with Plaintiff, and shall not assess any charge in

advance of providing the information requested in the subpoena. An ISP that

receives a subpoena and elects to charge for the costs of production shall

provide Plaintiff with a billing summary and cost report.




                                         3
           Case 1:20-cv-10736-KPF Document 8 Filed 12/29/20 Page 4 of 7




      It is further ORDERED that any information ultimately disclosed to

Plaintiff in response to a Rule 45 subpoena may be used solely for the purpose

of protecting Plaintiff’s rights as set forth in its Complaint.

      The Clerk of the Court is directed to terminate the motion at Docket

Entry 6.

      SO ORDERED.

Dated:        December 29, 2020
              New York, New York               __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge




                                           4
Case 1:20-cv-10736-KPF Document 8 Filed 12/29/20 Page 5 of 7




         EXHIBIT A
       Case 1:20-cv-10736-KPF Document 8 Filed 12/29/20 Page 6 of 7




                          Notice To Defendant

1.   You are a defendant in Strike 3 Holdings, LLC v. John Doe, No. 20 Civ.
     10736 (KPF), a case now pending before the Honorable Katherine Polk
     Failla, United States District Judge for the Southern District of New
     York.

     Attached is Judge Failla’s Order, dated December 29, 2020, setting forth
     certain deadlines and procedures related to this case.

     You may hire a lawyer to represent you in this case or you may proceed
     pro se (that is, you may represent yourself without the assistance of a
     lawyer). If you choose to proceed pro se, all communications with the
     Court should be through the Pro Se Office of the United States District
     Court for the Southern District of New York. The Pro Se Office is located
     in Room 200 of the United States Courthouse, 500 Pearl Street, New
     York, N.Y. 10007, and may be reached at (212) 805-0175.

2.   The plaintiff in this case has filed a lawsuit claiming that you have
     illegally downloaded and/or distributed copyrighted material on your
     computer.

3.   The plaintiff may not know your actual name or address, but it does
     know the Internet Protocol address (“IP address”) of the computer
     associated with the alleged downloading and/or distributing.

     The plaintiff has filed subpoenas requesting your identity and contact
     information from your Internet Service Provider (“ISP”).

     If you do not want your ISP to provide this information to the plaintiff
     and you believe there is a legal basis for the ISP to withhold the
     information, you may file a motion to “quash” or “modify” the subpoena.
     This must be done within 60 days of the date that you receive notice
     from your ISP that you are a defendant in this case.

     If you move to quash the subpoena or otherwise move to prevent your
     name from being turned over to the plaintiff, you may proceed
     anonymously at this time. Nevertheless, if you are representing yourself,
     you will have to complete an information card that you can obtain from
     the Pro Se Office of the Court. This information is solely for use by the
     Court and the Court will not provide this information to lawyers for the
     plaintiff unless and until it determines there is no basis to withhold it.
     The Court requires this information so that it may communicate with you
     regarding the case.



                                      1
  Case 1:20-cv-10736-KPF Document 8 Filed 12/29/20 Page 7 of 7




Even if you do not file a motion to quash or modify the subpoena, you
may still proceed in this case anonymously at this time. This means that
the Court and the plaintiff will know your identity and contact
information, but your identity will not be made public unless and until
the Court determines there is no basis to withhold it.

If you want to proceed anonymously without filing a motion to quash or
modify the subpoena, you (or, if represented, your lawyer) should provide
a letter stating that you would like to proceed anonymously in your case.
This must be done within 60 days of the date that you receive notice
from your ISP that you are a defendant in this case. You should identify
yourself in your letter by the case in which you are a defendant and your
IP address. If you submit this letter, then your identity and contact
information will not be revealed to the public unless and until the Court
says otherwise.




                                 2
